Title: To Thomas Jefferson from Bernard Peyton, 14 February 1826
From: Peyton, Bernard
To: Jefferson, Thomas

My Dear Sir, Richd 14 Feby 1826I have been grievd to hear from Jefferson of your bodily & mental afflictions, which I hope will be relievd in a great degree, speedily, by the passage of the bill now before the Legislature, granting you a Lottery, for the disposition of a part of your property, for the payment of your debts—on this subject I have conversd freely with the members of my acquaintance, & cannot entertain a doubt of its final passage, & shall only regret that a portion of the House should  be so cold & ungrateful as not to seise with delight & avidity an opportunity of contributing to your care & fest 	 in your old age, & making this poor return for the great & signal services you have renderd this state, this nation, & the world at large; I should feel proud to record my vote in its favor, & I am persuaded a large majority of both Houses of the Genl Assembly entertain a similar sentiment, a great portion of them, I know, are enthusiastically attached to your principles, many to your person, & all grateful  to you as a benefactor of the human race, yet the minority (which I hope will be small) think they can’t, on principle, grant you a lottery, when at the same time they would probably be willing to grant you 100,000$ out of the Treasury, or take your property at valuation, pay for it out of the Treasury, & sell it hereafter:—none I am persuaded but a few rancorous federalists, & descendants of the old aristocracy would deny you relief to the full extent, in some shape or other—it is about the mode principally that difference of opinion persists, all admit your great services & great claims, with the very few exceptions I have just referrd to, & indeed amongst what we have considered staunch federalists, you have many strong supporters—on the whole, I do not doubt but the bill will pass, & trust it may afford the relief you expect from it, as I do not doubt it will, believing as I do, that the tickets in the Lottery will sell readily.You must not, my dear Sir, despond in relation to this matter, or feel too Keenly the mortification of  encountering a slight opposition to your wishes, just as they are—when you reflect on the illiterate & sordid mob who compose a large portion of our assembly, who look only to a safe return to their seat each succeeding winter, & who would sacrifice interest, principle, feeling, & every thing else to accomplish that end, nothing else can be expected of them—not a ray of intellect or generous feeling ever inhabited their brain for a moment, & never can—consequently, they think it easier to account to constituents like themselves, for denying, than  justify the granting of any privilege, or the disbursement of a dollar of the public treasure for any object, however just or holy—The enlightened part of the community are not only with you, but ardently so, & feel for you a reverence second only to the author of our being, let this assuage any unpleasant sensations which may have been produced on your mind in relation to the course this business has taken—Poor Jefferson is deeply aflicted at the loss of his beloved sister, & at the apparent prostration of your spirits, for his sake, your family your friends & your own, I hope you will rally, my dear Sir, & not suffer the diseases of the mind to aid that of the body in seriously impairing your health, & threatening your valuable life; which god grant may be spared for a series of years  yet, to bless all of us—In haste—Your friend ever & devotedlyB. Peyton